Citation Nr: 0302003	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  98-12 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to November 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (RO) which granted service connection for PTSD and 
assigned a 50 percent disability evaluation.

In a May 2000 Board decision, the issue of the propriety of 
the 30 percent disability evaluation then in effect was 
remanded for additional development.  The development was 
accomplished to the extent possible, and by rating decision 
of October 2002, the 30 percent rating for PTSD was increased 
to 50 percent.  The case has now been returned to the Board 
for adjudication.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's PTSD is not productive of a severely 
impaired ability to establish and maintain effective 
relationships with people or such severe psychoneurotic 
symptoms that there is severe impairment in the ability to 
obtain and retain employment.

3.  The veteran's PTSD is not productive of occupational and 
social impairment with deficiencies in most areas, due to 
symptoms such as:  homicidal ideation, obsessive rituals; 
obscure, illogical, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently; spatial disorientation; neglect of personal 
appearance and hygiene; impaired impulse control; and an 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 50 percent for PTSD have not been met. 38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation for his PTSD does not accurately reflect the 
severity of that disability.  Specifically, the veteran 
asserts that he is entitled to higher disability evaluations 
because he experiences depression, irritability, sleep 
impairment, and social and occupational impairment.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45, 630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decisions, 
the statement of the case, and the supplemental statement of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
The RO indicated that they would review the information of 
record and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
entitlement an increased disability evaluation and provided a 
detailed explanation of why an increased disability 
evaluation was not granted.  In addition, the statement of 
the case and supplemental statement of the case included the 
criteria for granting an increased disability evaluation, as 
well as other regulations pertaining to his claim.  Letters 
to the veteran, from the RO, notified the veteran as to what 
kind of information they needed from him, and what he could 
do to help his claim.  See Quartuccio v. Principi, 16 Vet. 
App.  183,187 (2002) (requiring VA to notify the veteran of 
what evidence he was required to provide and what evidence 
the VA would attempt to obtain).  Accordingly, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, the veteran was afforded several VA examinations 
and a hearing before the RO.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 
16-92.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  In addition, where 
an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the issue 
on appeal stems from an initial grant of service connection 
and the assignment of a 50 percent disability evaluation for 
the veteran's PTSD.

Historically, a November 1996 rating decision granted service 
connection for the veteran's PTSD, and assigned a 10 percent 
disability evaluation, effective September 1996.  The veteran 
filed a notice of disagreement, and in an October 1997 rating 
decision, the RO increased the veteran's disability 
evaluation to 30 percent disabling, effective September 1996.  
A June 1998 rating decision continued the veteran's 30 
percent disability evaluation, and the veteran submitted a 
notice of disagreement.  The RO issued a statement of the 
case in July 1998, and the veteran perfected his appeal in 
August 1998.

In May 2000, as discussed earlier, the Board remanded the 
veteran's claim for additional development.  Following the 
completion of the requested development to the extent 
possible, the RO issued a rating decision and supplemental 
statement of the case in October 1992, increasing the 
veteran's disability evaluation to 50 percent disabling, 
again effective September 1996.  As the 50 percent disability 
evaluation is less than the maximum percentage rating 
available under the applicable Diagnostic Code, the veteran's 
claim for an increased evaluation remains valid on appeal.  
See Fenderson, supra; AB v. Brown, 6 Vet. App. 35, 38 (1993).   

The pertinent evidence of record consists of VA medical 
records, private medical records, VA examination reports, lay 
statements, and a transcript of the veteran's testimony at a 
February 1999 hearing before the RO.

A May 1996 VA psychiatric evaluation indicates that the 
veteran complained of depression and irritability for five to 
six years.  He also complained of sleep problems since 
Vietnam, slowed thought and action, agitation, fatigue, 
diminished self-esteem, feelings of guilt, difficulty 
concentrating at work because he did not like what he did, 
and thoughts of death.  He reported that he thought of 
Vietnam daily, had nightmares and flashbacks upon awakening, 
and experienced hyperstartle reactions.  He also reported 
that he did not like to go to "tightly enclosed area[s]."  
The veteran also related that he used alcohol to relieve PTSD 
symptoms, but it sometimes "magnifie[d the] problems."  
Mental status examination indicated that his affect was 
congruent with his expressed emotions.  There was no evidence 
of a thought disorder, hallucinations or delusions, or 
psychosis.  He was oriented.  He was not suicidal or 
homicidal.  The diagnoses were PTSD and secondary major 
depression.  A Global Assessment of Functioning (GAF) score 
of 38 was assigned for the veteran's mood, sleep impairment, 
and avoidance, as well as his problems in his employment and 
marriage.

A May 1996 VA treatment note from a social worker indicates 
that the veteran reported that he was happily married for 25 
years, with a son.  He also reported that he drank three 
cases of beer per week, but that he felt it was not a 
problem, as it helped him sleep.  He complained of anger and 
depression, and that he had thought about suicide. 

The veteran was first afforded a VA examination in connection 
with his claim in October 1996.  According to the report, the 
veteran complained of difficulty sleeping, nightmares, 
hypervigilance, hyperstartle reaction, irritability, and 
intrusive memories of Vietnam.  He reported that he was 
married and that he worked as a cellular phone salesman.  
Mental status examination showed that the veteran was 
oriented and well groomed, with a flat affect and a somewhat 
depressed mood.  He was soft-spoken and had a relevant and 
goal-directed thought process.  He denied delusions and 
hallucinations, as well as suicidal and homicidal ideation.  
His short-term and long-term memory was intact, his judgment 
was intact, and the veteran had good insight.  The diagnosis 
was PTSD and a GAF score of 50 was assigned for some social 
impairment, but no occupational impairment.  The examiner 
opined that the veteran was able to maintain productive 
employment, and only slightly impaired.

The veteran was afforded a second VA examination in September 
1997, wherein he complained of anxiety and irritability, as 
well as nightmares and difficulty sleeping.  He reported that 
his job as a cellular phone salesman was not that stressful.  
Examination showed that the veteran was well groomed and 
oriented.  He had relevant, logical, and goal-directed speech 
and thought process.  There was no evidence of hallucinations 
or delusions, and he denied suicidal or homicidal ideation.  
His memory was intact, as was his judgment.  He had good 
insight and was motivated to remain productive.  A social and 
industrial survey indicates that the veteran belonged to the 
VFW, but did not attend meetings; visited with long-time 
friend once a month; attended church; watched television; 
played with his dogs; maintained his car; and helped his wife 
with household chores.  His occupational involvement was 
limited to working from 9 to 5 at a job selling cellular 
phones, which he had been doing for a year.  Prior to that, 
he sold x-ray and electronic equipment, but he reported that 
he found it too stressful, as it was more competitive and 
required travel.  The diagnosis was PTSD and a GAF score of 
40 was assigned for flashbacks, intrusive memories, 
diminished efficiency as a worker, and social isolation.  The 
examiner opined that the veteran had a fair prognosis, 
because the veteran could maintain employment.

A September 1997 letter from H. R. Davidson, Ph.D. indicates 
that the veteran was diagnosed with PTSD with chronic 
depression, anxiety, explosive personality disorder, and 
paranoid behaviors.  Dr. Davidson opined that the veteran was 
75 percent disabled, and occupationally and socially 
impaired, with frequent job losses due to reduced reliability 
and productivity.  Dr. Davidson also stated that the veteran 
had a flattened affect with circumlocutory speech, illogical 
thinking, poor judgment, suicidal ideation, episodic 
agitation, and emotional explosiveness.  He also stated that 
the veteran had difficulty functioning in stressful 
situations, problems with establishing and maintaining 
effective relationships, and that the veteran's marriage had 
problems.  Dr. Davidson indicated that the veteran had 
flashbacks and nightmares, as well as panic attacks, 
motivation and mood disturbance, and impaired memory.  Dr. 
Davidson also indicated that the veteran had a history of 
alcohol abuse and had reported difficulty sleeping.  His 
diagnoses were PTSD and explosive personality disorder and 
Dr. Davidson indicated that the veteran "maintain[ed] a 
facade of productive employment."

A November 1997 VA treatment note indicates that the veteran 
tested negative for sleep apnea.  The veteran complained of 
increasing depression and irritability, insomnia, and 
intermittent crying spells and feelings of guilt.  He also 
complained of decreased energy and concentration, and 
reported a past suicidal ideation without plan.  He also 
reported that he drank two to three cases of beer per week, 
but that he did not feel it was a problem.  He related that 
he had been at his current job for a year, but that he was 
"written up" for forgetting an assignment.  He described 
his relationship with his wife of 26 years and his son as 
good, but other relationships as poor.  Examination showed 
that the veteran was well groomed with good hygiene, normal 
speech, intact associations, and tense, but normal 
psychomotor activity.  The veteran was cooperative, with a 
moderately depressed and anxious affect.  There was no 
evidence of hallucinations or delusions and the veteran 
denied suicidal ideation.  The impression was major 
depressive disorder and PTSD.

A December 1997 treatment note indicates that the veteran was 
depressed about his job and that he was withdrawn.  The 
veteran reported that he was afraid he would lose his temper 
and that he was claustrophobic.  He also reported that his 
sleep improved with medication.  Upon examination, he was 
intermittently tearful, and significantly anxious and 
depressed.  The impression was major depressive disorder and 
PTSD.

The veteran was afforded another VA examination in March 
1998.  The report indicates that the veteran complained of 
difficulty sleeping, nightmares, and intrusive memories of 
Vietnam.  He also complained of having poor control of his 
emotions, nervousness, and irritability.  He reported that he 
had become withdrawn and socially isolated, and that he had 
been prescribed medication to help him sleep.  Mental status 
examination showed that the veteran was oriented and well 
groomed, with a flat affect and depressed mood.  He denied 
delusions or hallucinations, as well as suicidal or homicidal 
ideation.  His memory and judgment were intact, and he had 
good insight.  The diagnosis was PTSD and a GAF score of 40 
was assigned for impaired communication and occupational and 
social impairment.  His prognosis was guarded to fair due to 
a loss of initiative at work and social isolation.

A March 1998 letter from a friend of the veteran's states 
that the veteran's "general outlook [over the years 
following his service] evolved into . . . a deep, chronic 
depression" and that the veteran was never satisfied with 
his jobs, and would "drif[t] from one job to another."  The 
veteran's friend also noted that the veteran had very poor 
sleep, as he had difficulty falling asleep and would be 
awakened by his nightmares.

A March 1998 letter from the veteran's wife states that the 
veteran had impaired sleep, strange eating patterns, and no 
structure to his life.  She also stated that the veteran had 
difficulty keeping a job, experienced flashbacks, and that he 
tended to isolate himself.

A May 1998 VA treatment note indicates that the veteran was 
concerned about his job because his company was sold.  He 
reported that he felt calmer, less irritable, and less 
depressed since he started on his medication, but that he 
still had intermittent insomnia and nightmares.  The 
impression was major depressive disorder and PTSD.

A July 1998 VA treatment note indicates that the veteran had 
fair sleep, intermittent nightmares, fair concentration, and 
fleeting suicidal ideation, without plan.  He reported that 
he kept his job, but that he worked exclusively on 
commission.  

In September 1998, the veteran reported that he felt better, 
despite significant stresses from dealings with the IRS.  He 
also reported increased nightmares and rumination about an 
incident where strangers harassed him.  He denied suicidal 
and homicidal ideation.  He related that he felt his job was 
not stable, but that he had not found an alternative.  The 
impression was major depressive disorder and PTSD.

In January 1999, VA treatment records indicate that the 
veteran complained of an intermittently depressed mood, 
irritability, and mild "midcycle" insomnia with recurrent 
dreams.  He expressed dissatisfaction with his job.

A January 1999 statement from his employer stated that the 
veteran had worked for his company since June 1998, that he 
recognizes that veteran's symptoms as his father-in-law is a 
Vietnam veteran, and that he was unsure that he could 
continue to employ the veteran due to the veteran's work 
record.  The veteran's employer stated that the veteran had 
"constant panic attacks when more than one customer [was] in 
the store."

The veteran was afforded a hearing before the RO in February 
1999.  According to the transcript, the veteran testified 
that he experienced hypervigilance, flashbacks, rage, and 
nightmares.  He stated that he had nightmares four or five 
nights per week, but that he got four to five hours of sleep 
per night.  He also testified that the flashbacks and 
nightmares were causing him marital problems.  The veteran 
complained of memory loss, stating that he kept forgetting 
how to program the cellular phones.  He stated that he did 
not miss work due to his PTSD, but that he felt 
confrontational when customers came in, because he could not 
leave the store.

A May 1999 VA treatment note states that the veteran 
complained of increased irritability and depression due to 
his VA appeal and uncertainty as to his employment.  He also 
complained of poor sleep and a variable appetite.  His 
medications were changed.

A June 1999 VA treatment note indicates that the veteran 
reported that he was sleeping better and was less irritable 
since the medication change, but that he felt "stuck in 
[his] job."

In August 1999, he reported that he was able to control his 
temper, that he was less irritable, that his sleep was 
improved, and that his energy was okay since his medication 
was increased.  He also reported that his work situation was 
stable.  

A November 1999 VA treatment note indicates that the veteran 
reported improved sleep and that he was otherwise "status 
quo" with no problems at his job.

In March 2000, the veteran reported improvement in his sleep, 
energy, and irritability, but that his concentration was 
decreased, which the examining physician indicated may have 
been due to the medication change.  He also reported that his 
relationship with his wife was "ok."

A July 2000 VA treatment note indicates that the veteran had 
a GAF score of 50.  The treating provider noted that the 
veteran complained of fear and anxiety in hot weather, 
because it caused flashbacks to the weather in Vietnam.  The 
diagnosis was PTSD.

A September 2000 treatment note indicates that the veteran 
continued to have a GAF score of 50.  During the treatment 
session, the veteran discussed how his honesty caused him 
problems at his job because he dissuaded a customer from 
buying a cell phone.  He complained of excessive tiredness 
from one of his medications, but the treating provider noted 
that the veteran was erratically taking the doses.  The 
diagnoses were PTSD and major depression.

In October 2000, his GAF score remained at 50.  The VA 
treating provider noted that the veteran's medication was 
being dosed correctly, and better tolerated.  Interpersonal 
aversions were discussed.  The diagnoses were PTSD and major 
depression.

A January 2001 VA treatment note indicates that the veteran's 
GAF score was 55.  The veteran complained that his tinnitus 
was making his PTSD symptoms more difficult to cope with.  
The treating provider noted that the veteran's alcohol abuse 
was becoming an issue, as the veteran was drinking a case of 
beer per week.  The diagnoses were PTSD and major depression.

In February 2001, his GAF score remained at 55.  His 
medications were adjusted and the veteran reported that his 
drinking was decreased.  The diagnosis was PTSD.

An April 2001 treatment note indicates that the veteran's GAF 
score was 55, that his medications were fine, and that the 
veteran's mood was relatively euthymic.  The aggravation of 
his PTSD symptoms by his tinnitus was discussed.  The 
diagnoses were PTSD and major depression.

The veteran was most recently afforded a VA examination in 
January 2002.  According to the report, the examining 
provider noted that the veteran abused alcohol, that the 
veteran was on anti-depressant medication, and that the 
veteran's claims file was reviewed.  The veteran denied being 
hospitalized for his PTSD and reported continuing counseling 
at the VA Medical Center Mental Health Clinic.  The veteran 
complained of poor sleep, including trouble falling asleep 
and having restless sleep with nightmares.  He also 
complained of a depressed mood, anxiety, and irritability, as 
well as flashbacks.  He reported that he was afraid of losing 
his job because he was not productive enough.  He also 
reported that he spent his time watching television and was 
not interested in social contacts.  He related that his 
marriage was having problems because he was uninterested in 
doing things with his wife due to his depression and because 
of his problems with sleep.  He also related a history of 
substance abuse, but denied depending on beer, which he 
stated helped him sleep.  He denied a history of suicide 
attempts, but admitted an occasional suicidal ideation.  The 
examiner opined that the veteran's work performance was 
marginal based on the veteran's reported lack of patience 
with customers and low productivity, which he felt was due to 
the veteran's poor sleep, poor attention, lack of interest, 
and low energy, which was in turn due to the veteran's PTSD 
and depression.  The examiner noted that the veteran had no 
interest in social activities and had no recreational 
pursuits.  Mental status examination showed that the veteran 
was well groomed and oriented, with adequate hygiene and a 
depressed affect.  He had logical and clear speech, with a 
goal-directed and unimpaired thought process.  He had poor 
eye contact.  His short-term and long-term memory was intact.  
The veteran denied panic attacks and loss of impulse control.  
The examiner noted that the veteran had the ability to care 
for himself.  The examiner also opined that the veteran's 
nightmares, flashback, impaired sleep, and depressed mood 
interfered with the veteran's productivity at work and 
affected his marriage.  The diagnosis was PTSD with 
depression and persistent flashbacks and nightmares, and 
alcohol dependence in remission.  A GAF score of 40 was 
assigned due to social impairment.

A February 2002 VA treatment note indicated a GAF score of 
50.  The treating provider noted that the veteran was 
"[d]oing fair" and noted that "[s]ome depression [was] 
always present. . . ."  The veteran was not suicidal.  No 
changes in medication were indicated.  The diagnoses were 
PTSD and major depression.

An April 2002 VA treatment note indicated that the veteran 
was neatly dressed, with an anxious mood.  He discussed how 
several of his customers "escalated" his PTSD.  He also 
complained that he was afraid that he would be unable to 
control his anger.  The veteran ventilated his frustrations 
and stated that he intended to avoid situations where his 
anger would be increased.

A May 2002 VA treatment note indicates that the veteran and 
his wife reported that the veteran had sleep impairment and 
hypervigilance (he jumped when he heard the sudden sound of 
firecrackers).  The veteran complained of anger and 
depression, particularly with "all these conflicts/wars 
going on all over the world. . . ."  The veteran also 
complained that he had problems dealing with people and 
feared that he would "go off on people."  The veteran also 
reported that he continued to sell cellular phones, and that 
one of his fellow employees had a father-in-law who was a 
Vietnam veteran and allowed the veteran to take breaks when 
the veteran has a problem with an angry customer.  The 
veteran related that he went to church and that he drinks 8 
to 10 beers a night, three to four nights per week.  He also 
related that his medications help him sleep.  Mental status 
examination indicated that the veteran was well groomed, 
alert, and oriented, with less anxiety, coherent speech, and 
a goal-directed thought process.  The veteran's mood was 
moderately depressed, with an appropriate affect.  He denied 
suicidal or homicidal ideation.  There was no evidence of 
psychotic symptoms.  The impression was chronic PTSD.  A GAF 
score of 50 was assigned.

The Board notes that, in January 1998 and October 2001, Dr. 
Davidson submitted additional letters, essentially 
reiterating his statements from the September 1997 letter and 
paraphrasing symptomatology from the pertinent rating 
criteria.

After the veteran initiated this appeal, the regulations 
pertaining to the evaluation of mental disorders were 
amended, effective November 7, 1996.  See 61 Fed. Reg. 52695-
52702 (1996) (presently codified at 38 C.F.R. §§ 4.125-4.130 
(2002)).   "[W]here the law or regulation changes after a 
claim has been filed or reopened but before . . . the appeal 
process has been concluded, the version most favorable to the 
appellant should and . . . will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The RO considered the veteran's claim under both the 
former and current version of the regulations pertaining to 
mental disorders.  In light of the foregoing, the Board will 
evaluate the veteran's claim for an increased rating of his 
service-connected PTSD in the same manner.

At the time of the grant of service connection for the 
veteran's PTSD in November 1996, the RO assigned a 10 percent 
disability evaluation pursuant to 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), which was subsequently increased 
to 50 percent.  A 50 percent disability evaluation was 
appropriate with evidence of considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and psychoneurotic symptoms that 
result in reduced reliability, flexibility, and efficiency.  
A 70 percent evaluation required evidence of symptomatology 
sufficient to produce severe impairment of social and 
industrial adaptability.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996). 

According to the current regulations, effective November 7, 
1996, a mental disorder should be evaluated "based on all 
the evidence of record that bears on occupational and social 
impairment . . . ."  See 38 C.F.R. § 4.126(a) (2002).  A 50 
percent disability evaluation is assigned under this Code for 
occupational and social impairment due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  For the next higher 70 percent 
evaluation to be warranted, there must be occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as: suicidal ideation; obsessive rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, and resolving all reasonable doubt in favor 
of the veteran, the veteran's PTSD most closely approximates 
the criteria for the currently assigned 50 percent rating, 
under both the former and current versions of the rating 
criteria.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Considering the veteran's service connected PTSD under the 
former criteria for evaluating mental disorders, see 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), the Board 
finds that the evidence is consistent with the currently 
assigned 50 percent rating, and that an increased disability 
evaluation is not warranted.  The objective clinical evidence 
of record does not show that the veteran's PTSD symptoms 
result in such impairment so as to prevent the establishment 
and maintenance of effective relationships or produce such 
psychoneurotic symptoms as to severely impair his ability to 
obtain or retain employment.  There is no evidence that the 
veteran suffers from delusions, hallucinations, impaired 
impulse control, or impaired thought process.  Moreover, the 
veteran was oriented and intelligent, with normal speech and 
good hygiene.  While the Board acknowledges that the veteran 
experiences a depressed mood and severe social isolation, the 
evidence does not indicate that the veteran is unable to 
interact appropriately.  The Board notes that the veteran has 
been married for approximately thirty years, goes to church 
regularly, and works well with his fellow employees.  
Further, there is no evidence that the veteran manifests 
psychoneurotic symptoms that isolate him totally.  
Significantly, the veteran is able to obtain and retain 
employment, as demonstrated by his current position in 
commissioned sales.  Moreover, the veteran's current 
disability evaluation contemplates the veteran's reduced 
productivity and social isolation.  Thus, the Board finds 
that a rating in excess of 50 percent for PTSD is not met 
under the former criteria for evaluating mental disorders.

Additionally, the Board finds that the veteran's PTSD is most 
consistent with the currently assigned 50 percent disability 
evaluation and that an increased disability evaluation is not 
warranted upon reviewing the current rating criteria, see 
38 C.F.R. § 4.130, Diagnostic Code 9411, in relation to the 
veteran's PTSD symptomatology.  The objective clinical 
evidence of record does not show that the veteran experiences 
occupational impairment, obsessive rituals, incoherent 
speech, near-continuous panic, impaired impulse control, 
spatial disorientation, or an inability to function 
independently.  There was also no evidence of delusions, 
hallucinations, impaired thought processes, panic attacks, 
hopelessness, or psychosis.  In addition, the veteran was 
well groomed and cooperative, with clear and logical speech, 
intact memory, and intact judgment.  Furthermore, the Board 
notes that the veteran has been married for approximately 
thirty years, held the same job since 1998, and worked in 
sales for the time period before that.  And, while the 
examination reports noted that the veteran had a depressed 
mood, irritability, sleep impairment, hypervigilance, and 
occasional suicidal ideation, these symptoms are contemplated 
by the veteran's 50 percent disability evaluation.  As such, 
the veteran's symptomatology most closely fits within the 
criteria for the currently assigned 50 percent evaluation.

The Board acknowledges that there is some conflict as to the 
veteran's GAF score, as the veteran's treating physicians 
assigned GAF scores of 50 to 65 and the VA examiner assigned 
GAF scores of 38 and 40.  According to Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM 
IV), GAF scores of 31 to 40 are indicative of some impairment 
in reality testing or communication (with illogical and 
obscure speech) or major impairment in several areas, 
including work, family relations, judgment, thinking or mood.  
GAF scores of 41 to 50 are indicative of serious impairment 
in social or occupational functioning (suicidal ideation or 
social isolation) and GAF scores of 51 to 60 are indicative 
of moderate difficulty in social and occupational functioning 
(flat affect and few friends).  See 38 C.F.R. § 4.130.  A GAF 
score of 40, without symptomatology consistent with that 
required for the next higher disability evaluation, is 
insufficient to warrant an increased evaluation.  The Board 
notes that the veteran's GAF score of 40 appears to have been 
assigned on the basis of his degree of social impairment, and 
that the veteran does not otherwise meet the criteria for an 
increased disability evaluation.  As discussed earlier, the 
veteran has clear speech and his only major impairment is his 
lack of a social circle.  Likewise, the veteran's GAF scores, 
as assigned by his treating providers are more consistently 
in the range of 50 to 55. As such, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria for a 50 percent disability evaluation.   

Finally, the Board has also considered whether the veteran 
might be entitled to an increased disability evaluation on an 
extra-schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his PTSD disorder, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  The Board notes that 
the veteran has not required hospitalization for his PTSD, is 
currently employed, and that the veteran has not reported 
missing work due to his PTSD.  Accordingly, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for PTSD, on either a schedular or an extra-
schedular basis.  The appeal is denied.


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

